DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are currently being examined, as claims 7-8 are cancelled and claims 9-11 are withdrawn.
Drawings
	Replacement drawings filed 6/27/2022 are not accepted since new matter has been added to Figures 7-10.
Specification
The amendment filed 6/27/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
the lines added on page 9 after line 15 and before line 16: “The braking means are mechanical means that comprise a fixed jaw 60a and a mobile jaw 60b which is urged toward the mobile jaw 60a by a return spring 60c.”  
and 
the lines added on page 11 to paragraph starting at line 13, after “closed by default”:  “by the return spring 60c which urges the mobile jaw 60b toward the fixed jaw 60a”.
The original disclosure only describes braking means 60 or member 60 on pages 9 and 11 with no details of the individual features of the braking means. The braking means 60 is shown only schematically in the original Figures 6-10 such that individual features of the braking means cannot be readily discerned from the drawings alone and no individual features of the braking means are labeled. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in lines 9-11 “a mechanical brake comprising a fixed jaw and a mobile jaw which is urged toward the fixed jaw by a return spring so as to close said mechanical brake by default” which is not supported by the original disclosure of the instant application.
The original specification only describes a braking means 60 and does not describe a “mechanical brake” or any details of the individual features of the braking means. The breaking means 60 is shown schematically in the original Figures 6-10 such that individual features of the braking means cannot be readily discerned from the drawings alone and no individual features of the braking means are labeled. 
Therefore, the above recitation which has been added to claim 1 is deemed new matter and claim 1 is rejected as failing to comply with the written description requirement.
Claims dependent upon claim 1 are also rejected as including the new matter of claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “driving means” is interpreted as at least one motor per Specification page 10 line 21. Claim limitation “mechanical retrieval means” is interpreted as at least one generator per Specification page 10 lines 21-22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (WO2015006153) in view of McCarty et al. (5282719) and Ullyott et al. (20140290265).

	Regarding independent claim 1, Otto discloses a turbine engine (20 Figs. 1, 3), comprising one rotating body (30 low speed spool Fig. 1; para. 36) comprising a compressor rotor (44 low pressure compressor in Fig. 1, 3; para. 36) and a turbine rotor (46 low pressure turbine in Figs. 1, 3; para. 36) interconnected by a rotor shaft (40 inner shaft in Figs. 1, 3; para. 36), the turbine engine being configured to drive a member (42 fan, 64 fan shaft in Figs. 1, 3; para. 36) by said rotor shaft via an epicyclic reduction gear (48 geared architecture in Figs. 2, and labeled in annotated Fig. 3; para. 41), said epicyclic reduction gear comprising at least one first element (66 in Figs. 3; para. 49) rotationally secured to said rotor shaft (66 is driven by shaft 40 and is shown connected to shaft 40 in Figs. 3; para. 49), at least one second element (68 in Fig. 3; para. 54) configured to be rotationally secured to said member (68 is connected to fan shaft 64 and is coupled to drive the fan 42 in Fig. 3; para. 54), and at least one third element (70 ring gear in Fig. 3; para. 54) configured to be selectively secured to a stator (36 static structure in Figs. 1, 3, para. 57; ring gear 70 is coupled to gear controller 62 per para. 54 and Fig. 3 and 62 is connected to 36 in Fig. 3; 62 supports the geared architecture 48 and controls relative rotation of the geared architecture 48 relative to the shaft 40 and the static structure 36 per para. 47) of the turbine engine and disconnected from said stator (62 is configured to control rotation of the geared architecture 48 between a static or fixed condition such that it does not rotate relative to the static structure 36 to a full rotation condition where the geared architecture 48 is allowed to rotate at a speed substantially equal to that of the input shaft 40 per para. 57; also described as static and free in para. 21), said turbine engine comprising a driving means (86 electrohydraulic motor in Fig. 4; para. 59), wherein said third element is connected to said stator by a mechanical brake (mechanical is interpreted as of or pertaining to machinery per online dictionary Merriam-Webster, such that 62 gear controller is therefore a mechanical brake since 62 pertains to machinery and connects ring gear 70 and static structure 36 in Fig. 3 and acts as a mechanical brake since 62 can control rotation ranging from a fixed condition to a full rotation condition).

    PNG
    media_image1.png
    666
    858
    media_image1.png
    Greyscale

Otto is silent regarding the mechanical brake comprises a fixed jaw and a mobile jaw which is urged toward the fixed jaw by a return spring so as to close said mechanical brake by default and Otto does not explicitly disclose a driving means is configured to rotationally drive said third element at a piloted speed when it is disconnected from said stator, and said driving means comprises a mechanical connection to said third element and a mechanical retrieval means for retrieving power from said turbine engine or from an external source, the driving means being configured so that the power retrieved by the mechanical retrieval means is transmitted by the mechanical connection to said third element to rotationally drive said third element. 
Otto discloses the driving means (86) is configured to rotationally drive a planet gear (68 in Figs. 2 and 4; para. 58) at a piloted speed when it is disconnected from said stator (motor 86 is coupled to pinion gear 82 and provides a desired resistance to rotation of the geared architecture 48 to control rotation and speed of 48 relative to both the shaft 40 and the static structure 36, and therefore governs a speed and resistance to rotation of the pinion gear 82 in Fig. 4 and per para. 62), and said driving means (86) comprises a mechanical connection to the planet gear (mechanical connection including via 78 support housing in Fig. 4; gear controller 62 includes support housing 78 that is coupled to resistance coupling 84 which in turn includes pinion gear 82 and motor 86 where 82 is supported and controlled by 86 and engages a static geared interface 88 that is supported within static structure 36 per para. 59).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the driving means 86 of Otto disclosed in Fig. 4 to be configured to rotationally drive the ring gear 70 (said third element) in the embodiment disclosed by Otto in Fig. 3 at a piloted speed when it is disconnected from said stator, and said driving means comprising a mechanical connection to the ring gear 70 (said third element), because it has been held that a simple substitution of one known element (in this case, rotationally driving the ring gear 70 at a piloted speed when it is disconnected from said stator and said driving means comprising a mechanical connection to the ring gear 70 via housing 78), for another element (in this case, rotationally driving the planet gear 68 and mechanical connection to the planet gear 68 via housing 78 disclosed by Otto in Fig. 4 and para. 58) to obtain predictable results (in this case, to rotate the geared architecture 48 relative to shafts 40 and 64 and the static structure 36) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. In addition, in para. 58, Otto states a planet gear system (as shown in Fig. 3, para. 54) could also be used with the disclosed configuration of Figs. 2, 4 and 5.
	Otto is silent regarding the mechanical brake comprises a fixed jaw and a mobile jaw which is urged toward the fixed jaw by a return spring so as to close said mechanical brake by default and a mechanical retrieval means for retrieving power from said turbine engine or from an external source, the driving means being configured so that the power retrieved by the mechanical retrieval means is transmitted by the mechanical connection to said third element to rotationally drive said third element.
	McCarty teaches a gas turbine engine (Fig. 1) with a braking system connected to the gearing and rotational elements of the fan (fan blades 24, shaft 56 in Figs. 4 and 5), including a solenoid brake 90 mounted on flange 92 attached to and extending from stationary housing 40 of the engine (Fig. 5 col 7 lines 59-63) with a fixed jaw (in Fig. 5 and per col 8 lines 10-13, friction pad 106 which is fixed to disk element 108 integral with said linkage means 78 which is connected to annular gear 84 as shown in Fig. 4 per col 7 lines 29-30, and second brake rotor 76; col 8 lines 10-13) and a mobile jaw (a sliding armature 98 which includes a generally disk shaped ferromagnetic element 100 and a cylindrical portion 102 attached thereto per col 7 lines 65-68) which is urged toward the fixed jaw by a return spring (spring 104 provides the mechanical force to engage the brake function of the solenoid brake 90 by urging the ferromagnetic element 100 into contact with friction pad 106 per col 8 lines 8-12) so as to close said mechanical brake by default (when the coil 96 of solenoid brake 90 is not energized, spring 104 urges 100 to contact 106 which locks the two brake rotors 54, 76 of the actuators 42, 72 respectively together with the solenoid brake 90 being fail safe in that it will be “on” or closed, i.e. when the solenoid current is “off” per col 8 lines 10-18, i.e. the brake is closed by default by the spring 104 when solenoid brake 90 is not activated).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Otto to include along with the gear controller 62 a mechanical brake which also comprises a fixed jaw and a mobile jaw which is urged toward the fixed jaw by a return spring so as to close said mechanical brake by default as taught by McCarty to prevent back driving the gear controller 62 by torque forces exerted by the fan rotor (McCarty col 7 lines 55-59) and having the brake closed by default due to urging of the spring makes the brake fail-safe (McCarty col 8 lines 16-18).
	Otto in view of McCarty is silent regarding a mechanical retrieval means for retrieving power from said turbine engine or from an external source, the driving means being configured so that the power retrieved by the mechanical retrieval means is transmitted by the mechanical connection to said third element to rotationally drive said third element.
	Ullyott teaches a gas turbine engine (10 Fig. 1; para. 18) with a variable transmission (30 in Fig. 3-5; para. 21) including a differential (34) including gear systems (52, 54 in Fig. 3; para. 24). Ullyott teaches a mechanical retrieval means (36 power transfer device in Fig. 3; paras. 21-22) for retrieving power from the turbine engine (36 is used as a generator to produce electricity from the rotation of the low pressure shaft 24 per para. 28), a driving means (38 second power transfer device in Fig. 3; para. 21, 23, 25) being configured so that the power retrieved by the mechanical retrieval means is transmitted by a mechanical connection to a ring gear (in Figs. 3 and 4, 38 is shown mechanically connected to selectively rotatable member 48, para. 23, which is a ring gear, para. 25; and in Fig. 4, 36, 38 are also shown as interconnected through an electrical circuit 68 which includes control unit 40 to allow transfer of power between them, para. 21) to rotationally drive said ring gear (the second power transfer device 38 is drivingly engaged with the second ring gear 48 per para. 25 and the first power transfer device 36 is used as a generator to produce electricity which is converted to the appropriate frequency by the control unit 40 and transferred to the second power transfer device 38 through the circuit 68 to power its rotation per para. 28).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Otto in view of McCarty by having a mechanical retrieval means for retrieving power from said turbine engine, the driving means being configured so that the power retrieved by the mechanical retrieval means is transmitted by the mechanical connection to said third element to rotationally drive said third element as taught by Ullyott as combining prior art elements according to known methods to yield predictable results. The motor in the invention of Otto has to receive power from some source in order to drive the ring gear, and Ullyott teaches a known system in which power is provided to a motor which rotationally drives a ring gear via electrical connection to a generator which retrieves power from rotation of a low pressure shaft.  It would be obvious to one of ordinary skill in the art to combine the teachings of Ullyott with the invention of Otto in view of McCarty to provide the source of power and its connection to the motor to enable it to drive the ring gear.

Regarding claim 2, Otto in view of McCarty and further in view of Ullyott teaches the invention of claim 1 and Otto further discloses said third element is an outer ring gear (70 shown in Fig. 3, para. 54) of the epicyclic reduction gear.

Regarding claim 3, Otto in view of McCarty and further in view of Ullyott teaches the invention of claim 1 but does not teach as discussed so far said driving means is reversible.
Ullyott further teaches the power transfer devices 36, 38 may form a bidirectional system, i.e. both 36, 38 may alternately be used as a motor and as generator (para. 28). Second power transfer device 38 is used as a motor to rotate the second ring gear 48 while 36 is used as a generator providing power to 38 (para. 28), while 38 is used as a generator to brake the rotation of the second ring gear 48 and provides power to 36 which acts a motor to return power to the low pressure shaft (para. 29). Bidirectional is interpreted as reversible in light of Specification page 6 lines 5-6.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have the driving means in the invention of Otto in view of McCarty and further in view of Ullyott be reversible as taught by Ullyott to reduce the size of the driving means since in a unidirectional system (one that is not reversible) the necessary torque range will generally be larger to obtain a same speed variation as an equivalent bidirectional system resulting in requiring larger power transfer devices (Ullyott para. 30).

Regarding claim 4, Otto in view of McCarty and further in view of Ullyott teaches the invention of claim 1 and as discussed above in claim 1, further teaches said mechanical retrieval means is configured to retrieve power from at least one of said rotating body (36 is used as a generator to produce electricity from the rotation of the low pressure shaft 24 per para. 28 of Ullyott) and said member. The mechanical retrieval means of Otto in view of McCarty and further in view of Ullyott retrieves power from the low power shaft of the rotating body.

Regarding claims 5 and 6, Otto in view of McCarty and further in view of Ullyott teaches the invention of claim 1 and claim 3, respectively, and further teaches as discussed above in claim 1: 
claim 5: said mechanical retrieval means is connected to said epicyclic reduction gear; and 
claim 6: wherein said mechanical connection is connected to said mechanical retrieval means by an electronic, electric or hydraulic circuit. 
As discussed above in claim 1, the mechanical retrieval means (as taught by Ullyott as a generator in claim 1 and as a generator/motor in claim 3) is connected to said epicyclic reduction gear via an electrical circuit (68 including control unit 40 as taught by Ullyott) which connects the mechanical retrieval means to the driving means (motor 86 of Otto in claim 1 and as a motor/generator as taught by Ullyott in claim 3) which in turn is connected via housing 78 to the ring gear 70 in Fig. 3 of Otto, the ring gear 70 being the third element of the epicyclic reduction gear 48 of Otto.

Response to Arguments

Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record Otto in view Ullyott does not teach the new limitations added to claim 1 and that due to the action of the gear controller 62 of Otto a mechanical brake is not needed.   However, gear controller 62 is a machine and therefor mechanical as discussed above in the 103 rejections and new prior art McCarty teaches a mechanical brake including the other new claim limitations and a motivation to include the mechanical brake features as shown above in the 103 rejections. 
Applicant also discusses a second embodiment of Figures 6 and 7 of Otto on pages 10-11 of Remarks but these arguments are moot since the embodiment of Otto in Figures 6 and 7 is not used in the 103 rejection of claim 1.
In addition, the new limitations added to claim 1, as well as the amendments to the drawings and the specification all introduce new matter as discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                  
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741